Title: To James Madison from Joseph Jones, 21 November 1794
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 21t. Novr. 1794.
The inclosed paper will inform you on board what vessell and to whom consigned the small cask I send you goes—it contains Anthony informs me four gammon and one shoulder. I wish I could have sent you more and larger peices but you must be content with what and such as they are. I set out in the morning for Loudoun and Albemarle and shall not return in less than 8 or 10 days. Your letters to me in Fredericksg. I shall receive on my return. Health and happiness attend you. Tazewell and S. T. Mason I hear are the Senators to Congress. Yr. friend & Servt.
Jos: Jones.
